DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Amendment filed December 09, 2021 is acknowledged. Claim 1 has been amended.  Non-elected Invention and/or Species, Claims 2-13 and 16-29 have been withdrawn from consideration. Claims 1-29 are pending.
Action on merits of Elected Group I, Species 7, claims 1 and 14-15 follows.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 29, 2021 was filed after the mailing date of the Office Action on September 09, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1 and 14-15 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

(A) two power connectors arranged on the substrate for simultaneously supplying electrical power to the light emitting units to simultaneously illuminate the light-emitting units (lines 4-5), 
(B) wherein each of the light-emitting units has two inspection terminals for checking an operation of each of the light emitting units, by separately supplying electrical power to each of the light-emitting units to separately illuminate each of the light-emitting units, (lines 14-16). 
Two limitations are contradictory. 
Therefore, claims 1 and 14-15 are indefinite.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over MATSUI et al. (US Patent No. 6,857,767) in view of YOON et al. (US. Patent No. 9,117,733) both of record.
With respect to claim 1, As best understood by Examiner, MATSUI teaches a light-emitting device substantially as claimed including:  
a substrate (2); 
light-emitting units (5) arranged on the 5substrate (2); 
for simultaneously supplying electrical power to the light-emitting units (5) to simultaneously illuminate the light-emitting units (5); and 
a lens array including lenses (42) provided corresponding to the light-emitting units (5), respectively, to collect beams of emission light from the respective light-emitting units (5), the lens array being arranged on the light-10emitting unit (5), 
wherein each of the light-emitting units (5) has light-emitting elements (4) that are mounted on the substrate (2) and are connected in a mount region (11) whose shape is common in the 15light-emitting units (5) so as to include a predetermined number of connections which are set for the light-emitting unit (5), and 
at least parts of the two power connectors (7) are positioned at positions on the substrate outside the diameter of the principal surface of each of the respective lenses (42). (See FIGs. 1, 2, 10).

Thus. MATSUI is shown to teach all the features of the claim with the exception of explicitly disclosing the light-emitting elements that are series-parallel connected to one another in the mount region; and each light-emitting units has two inspection terminals that positioned within a diameter of each of the respective lenses. 

However, YOON teaches a light-emitting device including: 
light-emitting units (160) on a substrate (110); 
to collect beams of emission light from the respective light-emitting units (5), the lens array (150) being arranged on the light-10emitting unit (160), 
wherein each of the light-emitting units (160) has light-emitting elements (120) that are mounted on the substrate (110) and are series-parallel connected to one another in a mount region whose shape is common in the 15light-emitting units (160) so as to include a predetermined number of series connections and a predetermined number of parallel connections which are set for the light-emitting unit (160), 
15wherein each of the light-emitting units (160) has two inspection terminals (131, 132) for checking an operation of each of the light emitting units (160) by separately supplying electrical power to each of the light-emitting units (160) to separately illuminate each of the light-emitting units (160), the two inspection terminals (131, 132) are both positioned at positions on the substrate (110) within a diameter of a principal surface of each of the respective lens (150) for each of the respective light-emitting units (160). (See FIGs. 1-6).

Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was made to form the light-emitting units of MATSUI having the light-emitting elements connecting to one another via series-parallel connection to one another and each light-emitting units having two inspection terminals formed within the diameter of each respective lenses as taught by YOON to provide a substantially the same electric currents flow through each light-emitting units. 
 

With respect to claim 15, in view of YOON, - 45 –the two inspection terminals (131, 132) are arranged at a common angle with respect to a side of the substrate.

Response to Arguments
Applicant’s arguments with respect to amended claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue A. Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANH D MAI/Primary Examiner, Art Unit 2829